MEMORANDUM**
Robert Allen Riggs appeals pro se the district court’s order dismissing with prejudice on res judicata grounds his claims against Gray Cary Ware & Freidenrich (“Gray Cary”) and dismissing without prejudice his claims against TRW. We dismiss in part and affirm in part.
Riggs stipulated to voluntary dismissal without prejudice of his claims against TRW. We lack jurisdiction over the voluntary dismissal because it is not a final judgment. See Concha v. London, 62 F.3d 1493, 1507 (9th Cir.1995).
The district court properly dismissed with prejudice the claims against Gray Cary as barred by res judicata. See Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir.1982) (“Res judicata (or claim preclusion) bar[s] all grounds for recovery which could have been asserted, whether they were or not, in a prior suit between the same parties ... on the same cause of action.”) (internal quotation omitted).
Riggs’ remaining contentions lack merit.
DISMISSED in part and AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.